DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The status of the claims as of the response filed 5/11/2022 is as follows: 
Claims 1 and 8-10 are currently amended. Claims 2-5 are as previously presented. Claims 6-7 are original. Claims 11-20 are new. 
Applicant’s Remarks filed 5/11/2022 have been considered.
Claims 1-10 with Examiner’s amendments are allowed as indicated below. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview (see attached emails) with James Stevens Jr. on 3 June 2022.
The application has been amended as follows: 
Claim 1. (Currently Amended) A system for selecting a health care provider from a group of health care providers, and then monitoring and reporting the selected provider's performance, wherein the system is electronically accessible by a member portal over the internet; the system including: 
an electronic database; 
a processor connected to the electronic database and to the internet, 
wherein the system is configured to allow registration of one or more external systems for integration with the system, wherein, as a result of an electronic registration process of at least one external system of the one or more external systems, the system provides at least one application programming interface (API) that is used to link the system to the at least one external system, wherein an external system profile for the at least one external system is maintained by the system and used for communications and/or interoperability between the system and the at least one external system, and wherein the external system profile is configured in part based on the electronic registration process; and 
wherein the system is configured to communicate with the at least one external system through use of the API and based on the external system profile; and 
wherein the processor is programmed to: 
retrieve discrete data from one or more internet-accessible discrete data sources via an electronic data connection that uses transmission control protocol (TCP) and store at least a portion of the discrete data in the electronic database as historical performance data for each provider in a group of health care providers, and as healthcare data relating to each health care provider's historical performance, wherein the discrete data includes clinical data relating to the health of patients in a population of patients, wherein the discrete data is from at least three of the following systems or components: an ambulatory system, an inpatient system, a health insurance exchange, payers, a care management system, a hospital system, a claims data system, a pharmacy, a pharmacy aggregator, a pharmacy benefit manager, a lab, patient biometric monitoring devices, a credit score agency, a genomic database, and a 2U.S. Patent App. No. 15/212,055 search engine, and wherein at least one of the one or more internet-accessible discrete data sources is a part of the at least one external system and is accessed by the system through use of the external system profile for the at least one external system; 
normalize and transform the discrete data into a normalized data set by mapping the discrete data to a healthcare data model using various terminology, codes, and abbreviations; 
assess the providers' historical performances against each other based on the historical performance dataof the normalized data set; 
select a provider among the group of providers based on the assessment of the providers' historical performances against each other, to perform a plurality of tasks; 
monitor post-selection healthcare data relating to the selected provider's performance of the plurality of tasks; and 
generate a reporting metric to be displayed on the member portal, wherein the reporting metric comprises a graphical display of an overall task workload score for the selected provider and overall task workload scores for a plurality of other providers of the group of providers, 
wherein the overall task workload score for the selected provider is based on a plurality of task workload ratings, wherein a single one of the plurality of task workload ratings corresponds to a single one of the plurality of tasks, and wherein each of the plurality of task workload ratings is calculated based on: 
the post-selection healthcare data relating to the corresponding task, wherein the post-selection healthcare data relating to the corresponding task is determined based on compliance of performance of the corresponding task with target values of a measure that is set by a third party for the corresponding task; and 
a weighting for the corresponding task, wherein the weighting for the corresponding task is based on an importance of the corresponding task to the health of a patient and an acuity of the corresponding task.
Claims 2-7. (Same)
Claim 8. (Currently Amended) A system for selecting a health care provider from a group of health care providers, and then monitoring and reporting the selected provider's performance, wherein the system is electronically accessible by a member portal over the internet; the system including: 4U.S. Patent App. No. 15/212,055 
an electronic database; and 
a processor connected to the electronic database and to the internet, wherein the system is configured to allow an electronic registration process of one or more external systems for integration with the system, wherein, as a result of registration of at least one external system of the one or more external systems, the system specifies at least one application programming interface (API) that is used to link the system to the at least one external system, and wherein an external system profile for the at least one external system is maintained by the system and used for communications and/or interoperability between the system and the at least one external system, and wherein the external system profile is configured in part based on the electronic registration process; 
wherein the system is configured to communicate with the at least one external system through use of the API and based on the external system profile; and 
wherein the processor is programmed to: 
retrieve discrete data from two or more internet-accessible discrete data sources via an electronic data connection that uses transmission control protocol (TCP) and store at least a portion of the discrete data in the electronic database as historical performance data for each provider in a group of healthcare providers and as healthcare data relating to each health care provider's historical performance, wherein the discrete data includes clinical data relating to the health of patients in a population of patients, wherein the discrete data is from at least three of the following systems or components: an ambulatory system, an inpatient system, a health insurance exchange, payers, a care management system, a hospital system, a claims data system, a pharmacy, a pharmacy aggregator, a pharmacy benefit manager, a lab, patient biometric monitoring devices, a credit score agency, a genomic database, and a search engine, and wherein at least one of the two or more internet-accessible discrete data sources is a part of the at least one external system and is accessed by the system through use of the external system profile for the at least one external system; 
normalize and transform the discrete data into a normalized data set by mapping the discrete data to a healthcare data model using various terminology, codes, and abbreviations; 5U.S. Patent App. No. 15/212,055 
determine which provider should be selected to perform a task, by assessing the providers' historical performances against each other based on the historical performance data of the normalized data set; 
select a provider from the group of providers, to perform a plurality of tasks; 
monitor post-selection healthcare data relating to the selected provider's performance of the plurality of tasks; and 
generate a reporting metric to be displayed on the member portal, wherein the reporting metric comprises a display of an overall task workload score for the provider and overall task workload scores for a plurality of other providers of the group of providers, 
wherein the overall task workload score for the provider is based on a plurality of task workload ratings, wherein a single one of the plurality of task workload ratings corresponds to a single one of the plurality of tasks, wherein each of the plurality of task workload ratings is calculated based on: 
the post-selection healthcare data relating to the corresponding task, wherein the post-selection healthcare data relating to the corresponding task is determined based on compliance of performance of the corresponding task with target values of a measure that is set by a third party for the corresponding task, wherein each of the measures is selected from one or more of the following: an accountable care organization (ACO), a healthcare effectiveness data and information set (HEDIS), a situation task/target action result (STAR), and a pay for performance (P4P) payment model; and 
a weighting for the corresponding task, wherein the weighting for the corresponding task is based on an importance of the corresponding task to the health of a patient and an acuity of the corresponding task.
Claims 9-10. (Same)
Claims 11-20. (Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The indefinite language identified in the previous office action has been remedied by the present amendments.
Regarding eligibility under 35 USC 101, the present amendments integrate any recited abstract idea into a practical application because they provide a specific combination of technical elements (e.g. a processor-based system that allows for an electronic registration process of at least one external system, use of an API to link the system to the external system, use of an external system profile configured based on the electronic registration process for use in communicating with the external system, retrieval of discrete data from the external system via the external system profile, and normalizing and transforming the discrete data via specific mapping operations to create a normalized data set for further analysis) that allow the system to interface with disparate data systems in a particular way (i.e. via maintained external system profiles and APIs) so that discrete data can be collected and normalized in a particular way (i.e. via mapping the discrete data to a healthcare data model using various terminology, codes, and abbreviations) to facilitate further analytics. This combination of technical elements and processes facilitates the analysis of a whole dataset obtained from disparate data sources not previously operable together to provide a more complete and comprehensive view of patients, populations, providers, and payers as described in at least para. [0034] of Applicant’s specification. The combination of features in independent claims 1 and 8 are thus found to provide meaningful limits on practicing the abstract idea such that the claims are more than a drafting effort designed to monopolize the judicial exception, and provide a specific technical solution (i.e. collection and normalization of data in a specific way) to a technical problem (i.e. clinical data siloed in disparate data sources). Accordingly, claims 1 and 8, as well as claims 2-7 and 9-10 depending therefrom, are found to be eligible under 35 USC 101.
Regarding 35 USC 103, the prior art of record fails to expressly teach or suggest, either alone or in combination, each and every feature of the independent claims, as explained in detail in the Non-Final Office Action mailed 11/12/2021. Upon completion of an updated prior art search, Examiner further submits that Green, III et al. (US 20110246224 A1), Zalam (US 20110191115 A1), and Breitenstein et al. (US 20110077973 A1) are relevant to the field of Applicant’s invention, but do not explicitly disclose every feature of Applicant’s claims as amended above. Examiner has found no teaching or suggestion that it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine features of the prior art to arrive at the invention recited in the independent claims as amended above. Accordingly, the prior art, either alone or in combination, does not disclose or render obvious all the features of independent claims 1 and 8 and they are found to recite allowable subject matter, as are claims 2-7 and 9-10 depending therefrom. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679.  The examiner can normally be reached on M-F 8:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.A.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626